                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT


    JONATHAN DIAZ, #391080                        :        CIVIL NO. 3:20-cv-00653 (KAD)
       Petitioner,                                :
                                                  :
        v.                                        :
                                                  :
    ROLLIN COOK, et al                            :        MAY 26, 2020
      Respondents.                                :

                     MEMORANDUM OF LAW IN OPPOSITION
      TO PETITIONER’S MOTION FOR A TEMPORARY RESTRAINING ORDER AND
                        ENLARGEMENT OF CUSTODY

             Jonathan Diaz, #391080, (“petitioner”) is currently being held in Connecticut Department of

Correction (“DOC”) custody by order of the Connecticut Board of Pardons and Paroles (“Board” or

“BOPP”) as a Special Parole Commitment. This order has been executed by way of Special Parole

Mittimus. 1 Petitioner has been ordered to a “Period of Confinement” until June 9, 2020, at which time

his release to Special Parole supervision will resume by way of supervision in the community under

the Department of Correction Parole and Community Services Division. (“PCS”). Petitioner’s Special

Parole end date is recorded as being February 1, 2021. Petitioner Diaz is not presently eligible for

DOC community release based upon this order of incarceration by CT Board of Pardons and Paroles. 2

             The PCS Division of the DOC, not the Board, provides staff for field supervision and DOC

employees who are parole officers, monitor parolees for compliance and enforce the Board’s

conditions through the use of graduated sanctions and—where necessary—arrest, (also known as

“remand”) return to custody, and charges of parole violation. See Conn. Gen. Stat. §§ 54-124c, 54-




1
 See Exhibit 1, Garibaldi Declaration, State of Connecticut Board of Pardons and Paroles Special Parole
Mittimus; Exhibit J to Garibaldi Declaration; see also Sparaco Declaration, Exhibit 2, Exh. J attached thereto.
2
    Galligan Decl. Exhibit 3.

                                                      1
125e(a), 54-125e(b)(2), 54-126, 54-127. 3 The Board, through its Revocation and Rescission Unit

determines whether the charged violations occurred and imposes sanctions for violations for the

purposes of community safety, minimizing risk of flight from supervision and reoffending, deterring

future violations, and providing for the rehabilitation of the parolee. 4

          In this case, Jonathan Diaz, #391080, has been found in violation of his conditions of special

parole for similar conduct 3 times since he began serving his period of special parole in February of

2018. 5

          On March 27, 2020, the Board found Mr. Diaz in violation of the conditions of his special

parole for removing his GPS tracking device without permission, absconding from and failing to return

to his halfway house, failing to attend therapy sessions for mental health treatment, and failing to

attend his behavioral management program for the treatment of problem sexual behavior. 6

          On April 23, 2020, the Board approved 6 months of imprisonment with credit for time served

as a sanction for the violations and committed Mr. Diaz to the custody of the Department until June 9,

2020. 7 Thus, Mr. Diaz is presently scheduled to be reinstated to Special Parole in any event in two

weeks, on June 9, 2020.

          As a threshold matter, this Court should not hear Petitioner’s claims as he has not exhausted

his state court remedies. Currently Petitioner is in custody as a Special Parole violator under a Special

Parole mittimus. And, although Petitioner claims this Court should review his Petition under § 2241,



3
  Sparaco Declaration ¶ 12
4
  Id. ¶13.
5
  Id. ¶18. See Declaration of Michelle DeVeau, Exhibit 4, and RT 60 attached thereto.
6
  Id. ¶24. A true and correct copy of the Revocation Hearing Summary is attached to Sparaco’s Declaration
as Exhibit H
7
  Id. ¶25. A true and correct copy of the Hearing Disposition is attached to Sparaco’s declaration as
Exhibit I and a true and correct copy of the Special Parole Commitment Mittimus is attached as
Exhibit J.

                                                     2
this Court has already correctly determined this case to fall squarely under § 2254 8. (Order to Show

Cause, ECF Doc. #10 at 2) 9 Section 2254 specifically requires the Petitioner to fully exhaust any state

court remedies prior to seeking relief in a federal court. See accompanying motion to dismiss, and

memorandum of law. Petitioner specifically alleges that any failure to exhaust should be excused as

futile. Pet. Memo at 29-30. However, petitioner is woefully misinformed about the activity in the state

courts, especial habeas activity, including the use of three state court judges, Hon. Tejas Bhatt, Hon.

Vernon Oliver, and the Hon. Hunchu Kwak, and also using two courthouses, the Rockville Courthouse

in the J.D. of Tolland, and the Middletown courthouse in the Middlesex J.D. Petitioner is also woefully

ill-informed about the extremely expedited schedules being imposed by the state habeas court and the

number of emergency motions being filed based on the COVID-19 emergency. These details are set

forth in the accompanying memorandum in support of the motion to dismiss, and in the Declaration

of Kathryn Stackpole, Exhibit 12.

        Petitioner’s understanding of the rapid speed and expeditious handling by the state courts of

such emergency motions for bond or release due to COVID-19 is totally lacking. Petitioner offers no

competent evidence or valid excuse for his failure to take advantage of his state court remedies which

have been available to him or that he has even made the attempt to engage such processes. He simply

relies on his ill-informed understanding of what constitutes a Priority 1 matter in state court, and

ignores the fact that at all times emergency motions for temporary restraining orders were and




8
  “Accordingly, when faced with a Section 2241 petition from a petitioner in state custody who challenges the
execution of his sentence, it is proper for the district court to construe the petition as arising under Section 2254.
See Cook, 321 F.3d at 278; see also Musciotto v. Nardelli, No. 3:19-CV-559 (KAD), 2019 WL 5086691, at *3
(D. Conn. Oct. 10, 2019) (construing petition filed under Section 2241 as governed by Section 2254 where
petitioner was a state prisoner challenging a detainer lodged by another state, which the Court found tantamount
to a challenge to the execution of his sentence).”
9
  This Court allowed petitioner to withdraw this petition on or before Friday May 15, 2020 and any conversion
of the petition to a § 2254 petition will be deemed to occur thereafter if the petition is not withdrawn. Thus, this
petition is deemed a §2254 petition. It must be dismissed because petitioner has not exhausted.

                                                          3
continue to be Priority 1 matters. He fails to explain why he did not file such a motion in the state

court. This failure to exhaust is fatal not only to the instant motion for enlargement from custody, but

also requires dismissal of the entire petition. For this reason, the Respondents file an accompanying

motion to dismiss and memorandum of law.

        Not only does the instant motion for enlargement, styled as a motion for temporary restraining

order, lack a factual basis, it also lacks any legal basis, as explained further below. Despite a relatively

lengthy string citation of cases, (Motion for TRO at 2), virtually every one of those cases involved

either federal prisoners or ICE detainees, individuals who were in federal, not state custody. Even the

lead case relied on by petitioner, Mapp v. Reno, is inapposite, because it involved a resident alien who

brought a writ of habeas corpus challenging order of removal issued by Immigration and

Naturalization Service (INS)(now known as Immigration and Customs Enforcement or ICE). Mapp

v. Reno, 241 F.3d 221 (2d Cir. 2001). In the cases involving ICE detainees and federal prisoners, the

habeas petitioners are at least petitioning in the proper forum, either before the federal sentencing or

habeas court seeking a sentence modification under compassionate release provisions of federal law,

the First Step Act 10 or the Cares Act or a habeas petition under §2241. As recently as May 21, 2020,

Judge Meyer granted a motion for compassionate release and ordered the petitioner’s sentence reduced

to a term of time served as of May 22, 2020. United States v. Vence-Small, No. 3:18-CR-00031 (JAM),

2020 WL 2572742, at *1 (D. Conn. May 21, 2020). Reliance on those federal cases involving dfederal

prisoners or ICE detainees is misplaced, as the standard for enlargement on bond by a convicted state

prisoner is both distinct and substantially more difficult to meet. However, recently, in Griffin v




10
 The First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify terms of imprisonment. See e.g.
United States v. Perez, No. 17 CR. 513-3 (AT), 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020).


                                                     4
Commissioner of Correction, TSR-CV-17- 4009012-S, Judicial District of Tolland at Rockville, Judge

Bhatt applied the Mapp standard and denied an emergency motion for bond, and stated in part,

        The habeas court's ability to set bail while the petition for writ of habeas corpus has
        not yet been adjudicated is to be exercised with "great caution," only when "special
        circumstances" require it and "rarely" when the "crime is serious," "The standard for
        bail pending habeas litigation is a difficult one to meet." Grune v. Coughlin, 913 F.2d
        41, 44 (2d Cir. 1990).

See Memorandum of Decision on Petitioner’s Emergency Motion for the Issuance of Bond, (May 20,

2020), attached as Exhibit 5; see also Robert Day v. Commissioner of Correction, CV-XX-XXXXXXX-

S, J.D. of Tolland at Rockville (April 20, 2020), attached as Exhibit 6. 11

        None of the cases cited by petitioner in his lengthy recitation of cases, Pet. Memo at 2, Doc.

#13 at 9-10 of 46, involve the issues of comity and federalism that this court must face in this case.

None of the cases cited by petitioner involve an individual ordered by a state court to serve a period

of Special Parole, who is under the jurisdiction of a State Board of Pardons and Paroles, and who is a

three-time Special Parole violator. Indeed, the petitioner has no authority to support his claim in this

case, that this Court has any jurisdiction to serve as an appellate reviewer for a panel of the Board.

        The significance of this petitioner’s repeated history of failures to comply with both regular

and additional conditions of petitioner’s special parole is that it is an important factor in the Board’s

evidence-based decision-making process as to what sanction is appropriate as a disposition of the

parole violation. This most recent violation was Mr. Diaz’s third violation since he began serving his

period of special parole in February of 2018. All three of petitioner’s violations were for the same type

of behavior: tampering with GPS monitoring devices, avoiding or fleeing from supervision, and failing



11
  The original petition in this case was not filed until May 11, 2020, some three weeks after the habeas court
had issued its decision on an emergency motion for bond in the Robert Day case. Thus, there is no reasonable
basis in fact to allege the state courts were “closed” or “unavailable.” Such as claim is belied by the actual
facts that the state courts are doing everything they can to expedite proceedings when emergency motions
based on claims of imminent risk to a prisoner’s health due to the COVID pandemic.

                                                      5
to participate in programs. Given, that petitioner’s repeated attempts to evade supervision and

noncompliance with programs designed to address his criminogenic needs increase both his risk of

flight and his risk of reoffending, the Board’s April 23, 2020 decision to impose a lengthier sanction

than previously imposed, a total of six months, was entirely appropriate. 12 The same factors, risk of

flight and risk of reoffending weigh heavily against the petitioner here, since he is seeking enlargement

from prison, to begin his Special Parole two weeks earlier that he otherwise would.

        It would diminish the integrity of the Board’s evidence-based decision making process, and

would encourage offenders on parole or special parole supervision to act with impunity if they

somehow saw the tragedy of the COVID-19 pandemic to be an excuse to act out in the community in

violation of their conditions and to expect that the conditions either would not be enforced at all, or if

sanctions were imposed they would be excused simply because of claims related to COVID-19.13

Indeed, such lack of enforcement of appropriate sanctions could encourage individuals on parole or

special parole supervision to violate their conditions and not expect, proportionate and appropriate

consequences. 14

        Should this Court however find that the Petitioner gets past these preliminary jurisdictional

hurdles, his claims still fail as he has presented an inaccurate picture of the current status inside Osborn

CI and the extraordinary measures the DOC has taken to care for individuals in their custody in light

of the COVID-19 pandemic. The efforts taken by the DOC belie the suggestion that they are failing

to take the threat posed by COVID-19 seriously or that they have been deliberately indifferent in any

way. Petitioner cannot establish that there has been any violation of his Eighth or Fourteenth

Amendment rights arising from the current conditions at CCI, nor can he establish that the



12
   Sparaco Declaration, ¶ 26.
13
   Id. ¶ 27.
14
   Id. ¶ 28.
                                                     6
Respondents have failed to accommodate his disabilities in violation of the Americans with

Disabilities Act (“ADA”).       Accordingly, for all the reasons set forth above, herein below, and in the

accompanying motion to dismiss, the petitioner’s TRO for enlargement on bond, should be denied.

     I.      BACKGROUND AND FACTS

          A. Petitioner’s Conduct While on Parole and His Parole Revocation Hearing
          On December 9, 2019, the DOC PCS Division issued a Remand to Actual Custody Order and

returned petitioner to custody for violating the conditions of his special parole. 15 On January 14, 2020,

a preliminary hearing was held at the Board’s offices in Waterbury. Petitioner appeared by video and

was represented by counsel. 16 At the conclusion of the January 14, 2020, preliminary hearing, Hearing

Examiner Anderson found that there was probable cause to believe that Mr. Diaz had committed an

act in violation of the conditions of his special parole. At that hearing, the Board’s Hearing Examiner,

George Anderson, also found that the acts committed by Mr. Diaz were serious enough to warrant

revocation of special parole and that Mr. Diaz should be detained pending further revocation

proceedings. 17 On January 22, 2020, the Chairperson found probable cause to warrant the reimprisonment of

petitioner and issued a warrant for petitioner’s re-imprisonment under seal. 18

          On March 27, 2020, a parole revocation hearing was held at the Board’s offices in Waterbury.

Petitioner appeared by video and was represented by counsel. During the hearing Petitioner’s attorneys

admitted that a longer sanction than the sanctions previously imposed would be reasonable given that

petitioner was facing his third parole violation. However, Mr. Diaz’s attorneys argued that (1) there



15
   Garibaldi Decl. ¶ 9, Exh. A thereto. See Regulations of Conn. State Agencies, copy attached as Exhibit 7,
16
   Garibaldi Decl. ¶11; an audio recording of the Parole Revocation hearing is available for the District Court;
according to undersigned counsel’s understanding petitioner was represented at the parole revocation hearing
by Attorney Marisol Orihuela, of the Yale Law School, Jerome N. Frank Legal Services Organization, and a
certified law student intern. The Court can take judicial notice that petitioner is represented by the same
counsel in this matter. The audio recording is referred to as Exhibit E to Garibaldi’s Declaration.
17
   Garibaldi Decl. ¶ 12, Exh. C attached thereto.
18
   Id. ¶13; Exh. D, attached thereto.

                                                        7
was no evidence that further incarceration would be effective in promoting petitioner’s successful

reintegration; that (2) further incarceration would have a disproportionately harmful effect on

petitioner in light of his mental illnesses and intellectual disability; and (3) that the COVID-19

pandemic presented extraordinary circumstances mitigated Petitioner’s violation and justified his

immediate release. 19

           At the conclusion of the March 27, 2020 parole revocation hearing, Hearing Examiner

Anderson found petitioner to have violated his conditions of special parole by a preponderance of

evidence. Specifically, Hearing Examiner Anderson (“Anderson”) found that petitioner had removed

his GPS tracking device without permission, absconded from and failed to return to his halfway house,

failed to attend therapy sessions for mental health treatment, and failed to attend his behavioral

management program for the treatment of problem sexual behavior. After considering petitioner’s

background, instant violation, history of previous violations, and the information provided by

petitioner’s attorneys, Anderson recommended six-months of imprisonment with time served as a

sanction for the violations. 20 Anderson’s reasons for recommending this sanction were his concerns

regarding petitioner’s risk of flight from and continued noncompliance with supervision balanced

against what he considered to be mitigating information provided by petitioner’s attorneys. A true and

correct copy of the Revocation Hearing Summary is attached to Garibaldi’s declaration as Exhibit F,

and explains the rationale for the sanction and summarizes the basis for the conclusion that a six month

sanction is appropriate in this case.

           The summary, Exhibit F to Garibaldi’s Declaration (Exhibit 1), p. 3 of 4, states as follows:




19
     Garibaldi Decl. ¶ 14; Exh. E attached thereto.
20
  The DOC field supervision parole officer who had submitted the parole violation report had
recommended a sanction of twelve months imprisonment.
                                                      8
         The parolee has 2 prior parole violations noted in the PVR 21 for Removing his GPS
         and leaving his approved residence on 12/2018 and July 2019. The parolee has one
         prior misconducted noted in the PVR but it was never served and there are some
         Halfway House infractions noted in the PVR. The field officer wrote in their
         recommendations that Mr. Jonathan Diaz #00391080 is currently serving a period of 3
         years’ special parole supervision. Mr. Diaz’s instant offenses are Threatening 2 and
         Unlawful Restraint 2. These charges stem from Mr. Diaz sexually assaulting an adult
         female and threatening her with a knife. Mr. Diaz is not on the sex offender registry. In
         2011 Mr. Diaz was arrested for Sexual Assault 2nd, Risk of Injury to a Minor sexual
         and Risk of Injury to a minor non-sexual. Mr. Diaz engaged in oral sex in a school
         bathroom with a 13-year-old juvenile female. Mr. Diaz was 17 years old at the time.
         Diaz was convicted of Risk of Injury to a minor as a Youthful Offender and given a
         period of probation. Mr. Diaz violated the terms of his probation by getting kicked of
         AIC, failing to attend Sex Offender Programming, failing to take prescribed
         medications and failure to work with mentor. Mr. Diaz had other arrests for Failure to
         appear, resisting and threatening. Mr. Diaz has failed to successfully complete Problem
         Sexualized Behavior Treatment. Mr. Diaz has two prior technical parole violations with
         similar behaviors, removing GPS and leaving his parole approved residence. The first
         technical violation was in December 2018. Diaz removed his GPS unit and absconded
         from a halfway house. Mr. Diaz was re-paroled in April 2019 and spent less than 3
         months on supervision before absconding and removing his GPS unit again in July
         2019. This marks the third technical violation in 12 months for Diaz. Based on this and
         his history of being non-compliant with community supervision, the field officer
         recommends Mr. Diaz’s parole status be revoked and he remain incarcerated for a
         period of 12 months. It should be noted on 12-10-19 the field officer went to Hartford
         Corrections Center Block 3 to meet with and serve Mr. Diaz his Notice of Parole
         Violation. The field officer reviewed the charges, evidence and his rights for a
         preliminary and revocation hearing. Mr. Diaz refused to sign any paperwork and just
         stated he "didn't care" and "nobody understands me". Mr. Diaz then got up and walked
         away from the field officer.
Petitioner was offered an opportunity to testify, and his counsel indicated that he had elected not to

testify. Of critical importance to public safety considerations, is the fact that petitioner is not merely

remanded to custody for “technical violations,” but in addition thereto he has a criminal history which

includes petitioner’s instant offenses, which are Threatening 2nd degree and Unlawful Restraint 2nd

degree. These charges stem from Petitioner sexually assaulting an adult female and threatening her

with a knife. The petitioner also has a history of problem sexual behavior. In 2011 petitioner was

arrested for Sexual Assault 2nd, Risk of Injury to a Minor which was sexual in nature, and Risk of


21
     “PVR” means Parole Violation Report.
                                                    9
Injury to a minor non-sexual. Petitioner engaged in oral sex in a school bathroom with a 13-year-old

juvenile female. Petitioner was 17 years old at the time. Petitioner was convicted of Risk of Injury to

a minor as a Youthful Offender and given a period of probation. Petitioner violated the terms of his

probation by getting kicked out of AIC, 22 failing to attend Sex Offender Programming, failing to take

prescribed medications and failure to work with mentor.

        1. Chairman Giles’ April 16, 2020 Memo and Mitigation Due to COVID-19

        On April 16, 2020, the Chairperson of the Board, Carleton Giles, issued a memorandum

directing Board Members and Hearing Examiners to consider the age and vulnerability of an offender

to COVID-19 as a mitigating factor when rendering decisions in revocation cases. 23 A true and correct

copy of the memorandum is attached to Garibaldi’s Declaration as Exhibit G, and states:

        The mission of the Board of Pardons and Paroles is to facilitate the successful
        reintegration of suitable offenders into the community. As part of this mission, the
        current COVID-19 pandemic requires that we give appropriate weight to the potential
        risks facing certain individuals remanded to custody for violation of their conditions of
        parole or special parole. Effective immediately, all Board Members and Hearing
        Examiners must consider the age and vulnerability of the offender to COVID19 in
        accordance with the Centers for Disease Control and Prevention (CDC) guidelines as
        a mitigating factor when rendering the following decisions:
        Severity determinations under subsection (e) of Regs. Conn. State Agencies § 54-
        124a(j)(1)-5 Preliminary hearing and detention;
         Recommended sanctions under subsections (i) and (k) of Regs. Conn. State Agencies
        § 54- 124a(j)(1)-9. Revocation hearing; and
        Sanctioning decisions under subsection (m) of Regs. Conn. State Agencies § 54-
        124a(j)(1)-9. Revocation hearing.
        The considerations discussed above should guide decisions in revocation proceedings
        while the pandemic is ongoing, however, the position taken in each particular case is
        ultimately up to the Hearing Examiner or Board Members assigned to the case.


22
   “AIC” means Alternative Incarceration Center, a diversionary program to keep offenders out of prison and
to afford them a chance at a program while being supervised by the Office of Adult Probation (OAP) a
program administered by the state Judicial Branch’s Court Support Services Division (CSSD).
23
   Garibaldi Decl. ¶ 16;

                                                     10
        As always, controlling weight when rendering the above decisions should be given to
        public safety and under no circumstance should those who present a risk to any person
        of the community be released. Furthermore, nothing in this memo should be construed
        as preventing Board Members or Hearing Examiners from considering any other
        aggravating or mitigating factors presented or provided during revocation proceedings.
        This memo will remain in effect unless sooner terminated by me or unless the Governor
        sooner repeals the declared public health and civil preparedness emergencies.


Thus, it is clear from the Chairman’s memo, and the audio of the April 23, 2020, Board’s meeting,24

that the existence and the exigencies of the COVID-19 crisis were in fact considered by a panel of the

Board in its difficult and complex considerations of balancing public safety, and the aggravating and

mitigating factors involved in attempting to predict future risk. On April 23, 2020, a Revocation Board

Action meeting was held. At the meeting a panel of three Board Members reviewed Hearing Examiner

Anderson’s findings and recommendations. The panel was comprised of Board Members Michael

Pohl, Carmen Sierra, and Joy Chance. The panel considered the arguments made by Mr. Diaz’s

attorneys regarding COVID-19 and Mr. Diaz’s mental illnesses as mitigating information when

making their decision. A Board member, Ms. Sierra, is heard on the audio concluding that “Mr. Diaz

has no interest in being helped.” Her concern and the concern of all members of the panel was his risk

to public safety and they questioned, “Do we reward him because of COVID? No. I personally would

say EOS him.” 25

        At the conclusion of the April 23, 2020 meeting, the panel voted to adopt Hearing Examiner

Anderson’s recommended sanction and revoke Mr. Diaz’s special parole until June 9, 2020 by a two




24
   Garibaldi Decl. ¶ 17; The Audio recording of the Board’s April 23, 2020 Revocation Action Meeting is
Exhibit I, to Garibaldi’s Declaration. A digital copy is simultaneously being emailed to the court and all
counsel, and a manual filing will follow in the mail.
25
   Thus, Ms. Sierra in dissenting from the majority vote would have recommended “EOS” meaning “End of
Sentence” or in this case, further incarceration until the end of the period of Special Parole, which is February
1, 2021.

                                                       11
to one vote. The Board subsequently issued a special parole mittimus committing Mr. Diaz to the

custody of the Commissioner of Correction until June 9, 2020.

         Further facts, as they relate to the conditions of confinement and the DOC’s response to the

COVID pandemic, and the DOC’s efforts in complying with CDC guidelines for correctional

facilities are set forth, as may be needed, below.

   II.      THRESHOLD ISSUES

            A. Collateral Estoppel Bars the Petitioner From Seeking the Same Relief Here
               As He Sought Before the Board of Pardons and Paroles


         “’[W]hen a state agency acting in a judicial capacity resolves disputed issues of fact properly

before it which the parties have had an adequate opportunity to litigate, ... federal courts must give the

agency's factfinding the same preclusive effect to which it would be entitled in the State's

courts.’ Univ. of Tenn. v. Elliott, 478 U.S. 788, 799, 106 S.Ct. 3220, 92 L.Ed.2d 635 (1986) (internal

punctuation, citation and quotation marks omitted).” Farrell v. Burke, 449 F.3d 470, 482 (2d Cir.

2006). Because all the acts or occurrences at issue in this case take place in Connecticut with

Connecticut     residents   and    officials   and    employees    of   Connecticut     state   agencies,

Connecticut state law governs this case, “and such implied consent is ... sufficient to establish the

applicable choice of law.” Arch Ins. Co. v. Precision Stone, Inc., 584 F.3d 33, 39 (2d Cir. 2009)

(quotation marks and citations omitted). Trikona Advisers Ltd. v. Chugh, 846 F.3d 22, 31–32 (2d Cir.

2017). “Collateral estoppel is a doctrine that ‘prohibits the relitigation of an issue when that issue was

actually litigated and necessarily determined in a prior action between the same parties upon a different

claim.’ Lighthouse Landings, Inc. v. Conn. Light & Power Co., 300 Conn. 325, 343, 15 A.3d 601

(2011). An issue decided against a party in a prior proceeding may not be relitigated if: (1) it was

‘fully and fairly litigated in the first action’; (2) it was ‘actually decided’; and (3) the decision was


                                                     12
‘necessary to the judgment.’ Id. at 344, 15 A.3d 601 (quoting Lyon v. Jones, 291 Conn. 384, 406, 968

A.2d 416 (2009)). An issue is ‘necessarily determined’ if ‘in the absence of a determination of the

issue, the judgment could not have been validly rendered.’ Id. Connecticut adheres to the rule

of collateral estoppel articulated in the Second Restatement of Judgments, Restatement (Second) of

Judgments § 27 (1982), which, in addition to setting forth the above rule, also provides that ‘[i]f an

issue has been determined, but the judgment is not dependent on the determination of the issue, the

parties may relitigate the issue in a subsequent action. Findings on nonessential issues usually have

the characteristics of dicta.’ Lyon, 291 Conn. at 406, 968 A.2d 416 (quotation marks and citations

omitted).” Trikona Advisers Ltd. v. Chugh, 846 F.3d 22, 32 (2d Cir. 2017).

        Here the very same attorneys raised the very same claims and assertions regarding the dangers

and the significance of the COVID-19 pandemic, the impacts of such a pandemic in a correctional

environment, and also how COVID-19 should be considered as a mitigating factor. 26 Petitioner’s

counsel had a full and fair opportunity to litigate. They had the opportunity call witnesses, confront

and cross-examine and they submitted about 110 pages of documentation to the Board. The Court can

also take judicial notice that some of same exhibits filed in this case in support of the motion for TRO

were also supplied to the Board’s Hearing Examiner, George Anderson, and are listed on the

Revocation Hearing Summary. 27 Much of the same 110 pages of evidence were submitted a second


26
   See and hear audio recordings Exhibits E and I to Garibaldi Declaration. Copies of the audio files are being
submitted on a CD together with a notice of manual filing. To expedite consideration of the matters stated
herein, a digital copy of the audio files, Exhibits E, the March 27, 2020 revocation hearing and Exhibit I, the
April 23, 2020, Parole Action Meeting, are being attached to an email, and are emailed to petitioner’s counsel
of record and to the Judge’s Courtroom Deputy. The CD also includes the preliminary hearing on January 14,
2020.
27
   See Silva Decl. Exh. D, ECF Doc. # 13-9; Garibaldi Decl. Exhibit F, at 3 of 4, lists the following evidence
that was supplied to the Board by petitioner’s counsel:
Exhibit 1 - Report by Dr. Merrill Matthew, 03/24/2020
Exhibit 1-A - Dr. Merrill Matthew's C.V.
Exhibit 2 - Declaration of Gregg Gonsalves, 03/23/2020
Exhibit 2-A - Gregg Gonsalves’s C.V.
Exhibit 3 - CRT Attendance Record

                                                      13
time to the panel of the Board who also considered COVID-19 as a mitigating factor, and weighed it

accordingly. Thus, the mitigation effect of COVID-19 was “actually decided” and “necessary to the

judgment” made by the Board. All of the factors for applying collateral estoppel are met here. In effect,

petitioner is seeking to appeal the decision of the Board by bringing this petition and motion but state

regulations prohibit an appeal, and state, “There is no appeal from a decision to revoke or rescind

parole.” Conn. Agencies Regs. 54-124a(j)(1)-3.

       A similar issue has been decided by at least one Connecticut Superior Court, on both res

judicata and collateral estoppel grounds. See Hanton v. Byrd, No. CV-XX-XXXXXXX, 2009 WL

3739379(Conn. Super. Ct. Oct. 7, 2009)(Alander, J.). In Hanton, Judge Alander concluded that

“[p]ursuant to the doctrine of res judicata or claim preclusion, the plaintiff is prohibited from pursuing

in the instant action ‘any claims relating to the cause of action which were actually made or might

have been made’ in the earlier action. Scalzo v. Danbury, 224 Conn. 124, 128, 617 A.2d 440 (1992).”

Hanton v. Byrd, supra, at *4.      In concluding that collateral estoppel also barred Hanton from re-

litigating his parole revocation in the state court proceeding, the state court noted that “‘[a]s a general

proposition, the governing principle is that administrative adjudications have a preclusive effect when

the parties have an adequate opportunity to litigate.’ (Citations and internal quotation marks

omitted.) Carothers v. Capozzielo, 215 Conn. 82, 94, 574 A.2d 1268 (1990). A valid and final

adjudicative determination by an administrative tribunal has the same conclusive effect, subject to the

same qualifications, as a judgment of a court. Id. ‘For an issue to be subject to collateral estoppel, it



Exhibit 4 - The Open Hearth Community Transition/Discharge Summary, 12/05/2019
Exhibit 5 - Jonathan Diaz Individualized Education PPT Team Cover Page, 12/10/2010
Exhibit 6 - Jonathan Diaz Individualized Education Program, 9/09/2011
Exhibit 7 - Odette Rivera Letter of Support
Exhibit 8 - Steffon Diaz Letter of Support
Exhibit 9 - Alexander Diaz Letter of Support
Exhibit 10 - Greg Davis Letter of Support
Exhibit 11 - Connecticut Children's Medical Center Discharge Instructions, 07/23/2008

                                                    14
must have been fully and fairly litigated in the first action. It also must have been actually decided and

the decision must have been necessary to the judgment.’ Lafayette v. General Dynamics Corp./Electric

Boat Div., 255 Conn. 762, 772, 770 A.2d 1 (2001). Id. at *5. Thus, because collateral estoppel requires

the application of Connecticut law here, the findings of the Board are both conclusive, and also have

preclusive effect here. This Court should give full faith and credit to the determination of the Board,

in the interests of federalism and comity, and should not allow the petitioner to leapfrog into this Court

where no jurisdiction exists.

             B. Failure To Exhaust Bars This Petition And Thus, Petitioner Has No Likelihood
                Of Success On The Merits

          The Respondents rely on the accompanying motion to dismiss, and memorandum of law, in

support of the motion to dismiss, for the failure to exhaust arguments, and respectfully claim that

since the petition should be dismissed for failure to exhaust, the instant motion for a TRO to enlarge

the petition on bond, should be denied as moot, with leave to renew, if he wishes, in the state court.

   III.      ARGUMENT

   A. Petitioner Cannot Make A Substantial Showing Of Likelihood Of Success On The
      Merits As Is Required For A Mandatory Injunction As There Is No Eighth Amendment
      Violation, And No ADA Violation

          “In the prison context, a request for injunctive relief must always be viewed with great caution

so as not to immerse the federal judiciary in the management of state prisons.” Fisher v. Goord, 981

F. Supp. 140, 167 (W.D.N.Y. 1997) (citing Farmer v. Brennan, 511 U.S. 825, 846– 47 (1994)) (other

citations omitted).    "A party moving for a mandatory injunction that alters the status quo by

commanding a positive act must meet a higher standard, however. Tom Doherty Assocs., Inc. v. Saban

Entm't, Inc., 60 F.3d 27, 33–34 (2d Cir. 1995). That is, in addition to demonstrating irreparable harm,

'[t]he moving party must make a clear or substantial showing of a likelihood of success' on the merits,

Jolly v. Coughlin, 76 F.3d 468, 473 (2d Cir.1996) (internal quotation marks omitted), a standard
                                                    15
especially appropriate when a preliminary injunction is sought against government. Mastrovincenzo

v. City of New York, 435 F.3d 78, 89 (2d Cir.2006)." D.D. ex rel. V.D. v. New York City Bd. of Educ.,

465 F.3d 503, 510 (2d Cir. 2006), opinion amended on denial of reh'g, 480 F.3d 138 (2d Cir. 2007).

“A mandatory injunction, like a mandamus, is an extraordinary remedial process, which is granted,

not as a matter of right, but in the exercise of a sound judicial discretion. It issues to remedy a wrong,

not to promote one.” Morrison v. Work, 266 U.S. 481, 490 (1925) 28.

1. TRO Standard And Higher Burden For Mandatory Injunction

        “A motion for a temporary restraining order is governed by the same standards as a motion for

a preliminary injunction.” Id. (citing Local 1814, Int'l Longshoremen’s Ass’n v. New York Shipping

Ass’n, 965 F.2d 1224, 1228 (2d Cir.1992)). “A party seeking injunctive relief ordinarily must show:

(a) that it will suffer irreparable harm in the absence of an injunction and (b) either (i) a likelihood of

success on the merits or (ii) sufficiently serious questions going to the merits to make them a fair

ground for litigation and a balance of hardships tipping decidedly in the movant's favor.” Tom Doherty

Assoc., Inc., v. Saban Entertainment, Inc., 60 f3d 27, 33 (2nd Cir 1995). The Second Circuit has

cautioned that preliminary injunctive relief “is an extraordinary and drastic remedy, one that should

not be granted unless the movant, by a clear showing, carries the burden of persuasion.” Moore v.

Consolidated Edison Co. of New York, Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal quotation marks

and citation omitted).


28
  See e.g., DeAngelis v. Ashraf, No. 3:18-CV-1689 (MPS), 2019 WL 2453766, at *1 (D. Conn. June 12,
2019). ("[p]reliminary injunctive relief is an extraordinary remedy and is never awarded as a matter of right.
Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008); Johnson v. Newport Lorillard, No. 01-Civ-
9587 (SAS), 2003 WL 169797, at *1 (S.D.N.Y. Jan. 23, 2003)."); Buffalo Forge Co. v. Ampco–Pittsburgh
Corp., 638 F.2d 568, 569 (2d Cir.1981) (quoting Medical Society of New York v. Toia, 560 F.2d 535, 538
(2d Cir.1977)). (“[I]nterim injunctive relief is an ‘extraordinary and drastic remedy which should not be
routinely granted.’”); Vega v. Lantz, No. 3:04-CV-1215(DFM), 2005 WL 1802145, at *1 (D. Conn. July 27,
2005), aff'd, 173 F. App'x 74 (2d Cir. 2006) ("In addition, a federal court should grant injunctive relief against
a state or municipal official 'only in situations of most compelling necessity.' Vorbeck v. McNeal, 407 F.
Supp. 733, 739 (E.D.Mo.), aff'd, 426 U.S. 943, 96 S.Ct. 3160, 49 L.Ed.2d 1180 (1976).").

                                                       16
       “[W]here an injunction is mandatory—that is, where its terms would alter, rather than preserve,

the status quo by commanding some positive act…the moving party must meet a higher standard than

in the ordinary case by showing “clearly” that he or she is entitled to relief or that “extreme or very

serious damage” will result from a denial of the injunction.” Philip v. Fairfield University, 1158 f3d

131, 133 (2nd Cir 1997). Additionally, “we have required the movant to meet a higher standard where:

(i) an injunction will alter, rather than maintain, the status quo, or (ii) an injunction will provide the

movant with substantially all the relief sought and that relief cannot be undone even if the defendant

prevails at a trial on the merits.” Tom Doherty at 33-34.

       Mandatory injunctions “should issue only upon a clear showing that the moving party is

entitled to the relief requested, or where extreme or very serious damage will result from a denial of

preliminary relief.” Cacchillo v. Insmed, Inc., 638 F.3d 401, 406 (2d Cir. 2011). A party seeking a

mandatory injunction must make a “substantial showing of a likelihood of success” on the merits.

Jolly v. Coughlin, 76 F.3d 468, 473 (2d Cir. 1996).

       The Petitioner is clearly requesting a mandatory injunction. His Motion for a Temporary

Restraining Order and Enlargement of Custody (ECF Doc. #13) demands Petitioner’s immediate

release stating at 42 of 46, that he wishes for the Court “to order Mr. Diaz’s release to a safe home

environment where he can self-isolate and manage his psychiatric conditions, and will neither contract

COVID-19 nor transmit COVID-19 to others.” Petitioner motion for TRO, in the alternative asks for

release on bond, id. at 43-45 of 46, which is not a typical restraining order maintaining to maintaining

the status quo, but rather seek mandatory affirmative relief. Petitioner cannot meet this extremely high

standard for a mandatory injunction that would in effect grant all the relief sought in the action.

       “However, if the moving party is seeking a ‘mandatory injunction,’ meaning an injunction that

changes the status quo by commanding the opposing party to perform a positive act, then he must


                                                   17
satisfy an even higher standard of proof with respect to the first prong. Lopez v. McEwan, 08 Civ. 678

(JCH), 2010 WL 326206, *8 (D. Conn. Jan. 22, 2010). He ‘must make a clear or substantial showing

of a likelihood of success on the merits, ... a standard especially appropriate when a

preliminary injunction is sought against the government.’ Id. (quoting D.D. ex rel. V.D. v. New York

City Bd. of Educ., 465 F.3d 503, 510 (2d Cir. 2006)). With respect to the second prong, the likelihood

of irreparable harm must be ‘actual and imminent,’ not speculative. Id. (quoting New York v. Nuclear

Regulator Comm'n, 550 F.2d 745, 775 (2d Cir. 1977)).” Blaine v. UConn Health Care, No. 3:18-CV-

359 (MPS), 2018 WL 1368909, at *3 (D. Conn. Mar. 16, 2018).

2. The Petitioner Cannot Make A Substantial Showing Of Likelihood Of Success On The
   Merits As There Is No Eighth Amendment Violation

        “[P]rison officials who actually knew of a substantial risk to inmate health or safety may be

found free from liability if they responded reasonably to the risk, even if the harm ultimately was not

averted. A prison official's duty under the Eighth Amendment is to ensure reasonable safety…a

standard that incorporates due regard for prison officials' unenviable task of keeping dangerous men

in safe custody under humane conditions…Whether one puts it in terms of duty or deliberate

indifference, prison officials who act reasonably cannot be found liable under the Cruel and Unusual

Punishments Clause.” Farmer v. Brennan, 511 U.S. 825, 844 (1994). (internal citations and quotation

marks omitted.)

       “[A]lthough accidental or inadvertent failure to provide adequate medical care to a prisoner

would not violate the Eighth Amendment, “deliberate indifference to serious medical needs of

prisoners” violates the Amendment because it constitutes the unnecessary and wanton infliction of

pain contrary to contemporary standards of decency.” Helling v.. McKinney, 509 U.S. 25, 32 (1993)

quoting Estelle v. Gamble, 429 U.S.97, 104 (1976).




                                                  18
        “[A] prison official may be held liable under the Eighth Amendment for denying humane

conditions of confinement only if he knows that inmates face a substantial risk of serious harm and

disregards that risk by failing to take reasonable measures to abate it.” Farmer at 847.

        A corrections official “cannot be found liable under the Eighth Amendment for denying an

inmate humane conditions of confinement unless the official knows of and disregards an excessive

risk to inmate health or safety; the official must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at

837. “[O]nly the unnecessary and wanton infliction of pain implicates the Eighth Amendment…a

prisoner advancing such a claim must, at a minimum, allege deliberate indifference to his serious

medical needs…It is only such indifference that can violate the Eighth Amendment… allegations of

inadvertent failure to provide adequate medical care or of a “negligent ... diagnos[is]…simply fail to

establish the requisite culpable state of mind.” Wilson v. Seiter, 501 U.S. 294, 297 (1991) (Emphasis

in original) (Internal citations and quotation marks omitted.)

        In the present case, the Respondents do not challenge that the COVID-19 pandemic currently

facing the country is not a serious medical crisis. The Respondents are aware of the crisis, the need to

address it, and they have been addressing it since even before March 1, 2020.          As is pointed out in

great detail in the declaration of Dr. Byron Kennedy, and in his deposition, the DOC and the

individual wardens have done extensive work to mitigate the spread and impact of the COVID-19

pandemic into individual facilities. 29 To indicate anything to the contrary severely belittles the


29
  The declaration of Dr. Kennedy is attached as Exhibit 8, and his deposition transcript in McPherson v.
Lamont, 3:20-CV534(JBA) is Exhibit 9. Of course, the situation is extremely fluid and the numbers change
on a daily basis, especially no that DOC has commenced the mass testing of all inmates. DOC has a COVID-
19 tracker on its website. See https://portal.ct.gov/DOC/Common-Elements/Common-Elements/Health-
Information-and-Advisories; as of 5/22/2020, the DOC reports a total of 789 inmates who have contracted the
coronavirus, 507 inmates who have been medically cleared and returned to their facilities, and 40 inmates in
isolation at Northern CI. See id., DOC COVID tracker, last visited May 25, 2020). The details of what is
occurring at Osborn CI is set forth in the Declaration of Warden Rodriguez. Attached as Exhibit 10.

                                                    19
extraordinary work put in by DOC officials and the individual staff members. While DOC officials

are clearly aware of the pandemic, they have taken extraordinary measures to mitigate the impact. All

the measures taken by the DOC are clearly reasonable in light of the current situation. The facts of

this case clearly demonstrate not only that is there no deliberate indifference by the Respondents

themselves, but that DOC officials have done everything with an eye towards protecting the health

and safety of those in their charge.   The increase in testing and counting COVID-19 infections does

not establish the requisite subjectively culpable state of mind. See Farmer, 511 U.S. at 844; Swain v.

Junior, No. 20-11622-C, 2020 WL 2161317, at *4 (11th Cir. May 5, 2020). To the contrary, such

testing exceeds the recommendations of the CDC, which are attached as Exhibit A to Dr. Kennedy’s

Declaration. The DOC is in fact following CDC guidelines, and other expert recommendations and

there is no evidence to establish that the defendants subjectively believed the measures they were

taking were inadequate. See Valentine v. Collier, No. No. 20-20207, 2020 WL 1934431, at *4 (5th

Cir. Apr. 22, 2020) (“[T]reating inadequate measures as dispositive of the Defendants’ mental state ...

resembles the standard for civil negligence, which Farmer explicitly rejected.”). Swain v. Junior, at

*4 .

       At best, the record can be read to show some disagreement as to whether the measures taken

by the DOC are what the Petitioner would want. See Valentine v. Collier, ___, F.3d, ___, 2020 WL

1934431, at *4 (5th Cir. April 22, 2020) “Although the district court might do things differently, mere

“disagreement” with TDCJ’s medical decisions does not establish deliberate indifference.” Even if

proven, that claim would amount at best to negligence. “[I]n order to show deliberate indifference, a

plaintiff must show something more than mere negligence.” Weyant v. Okst, 101 F.3d 845, 856 (2d

Cir. 1996). The is no basis in fact for Petitioner to prevail here as to the extremely difficult standard




                                                   20
for an eighth amendment violation that the Respondents were reckless or otherwise deliberately

indifferent to the Petitioner’s serious medical needs.

3. The Petitioner cannot make a substantial showing of likelihood of success on the merits as
   there is no ADA violation

       Title II of the ADA prohibits public entities from discriminating against qualified individuals

with disabilities by depriving them of opportunity to participate in the services, programs, or activities

of the public entity because of their disabilities. 42 U.S.C. § 12132. Title II of the ADA applies to

prisons, as “[s]tate prisons fall squarely within the statutory definition of “public entity” under the

ADA. Pennsylvania Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210 (1998).

       In order to establish a prima facie violation under Title II of the ADA, Petitioner must show

“1) he is a qualified individual with a disability; 2) DOC is an entity subject to the acts; and 3) he was

denied the opportunity to participate in or benefit from DOC’s services, programs, or activities or

DOC otherwise discriminated against him by reason of his disability.” Wright v. New York Dept. of

Corrections, 831 F.3d 64, 72 (2nd Cir, 2016). A qualified individual can base a discrimination claim

on any of “three available theories: (1) intentional discrimination (disparate treatment); (2) disparate

impact; and (3) failure to make a reasonable accommodation.” Fulton v. Goord, 591 F.3d 37, 43 (2nd

Cir. 2009). “The ADA requires only that a particular service provided to some not be denied to

disabled people.” Rodriguez v. City of N.Y., 197 F.3d 611, 618 (2d Cir.1999).

       There are no allegations which would provide facts to support a claim under the theory of

intentional discrimination nor could there be. Nor has the Petitioner alleged that he was denied one

of the release mechanisms due to his disability. The Petitioner would be equally unavailing under the

second theory of disparate impact. There are no allegations indicating that the discretionary decisions

of the Respondents during this crisis have had a disproportionate impact on disabled inmates.




                                                   21
        There is no allegation either in his declaration or elsewhere in the pleadings that he requested

treatment and it was denied. To the contrary per the health record review conducted by Melinda

Jarjura, RN, BSN, petitioner was seen my mental health professional on nineteen (19) separate

occasions since December 9, 2019, including two psychiatrist visits, one visit with the psychologist

and mental health APRN, and seven social worker visits and an additional eight visits with a mental

health counselor. 30 In fact, the relevant documents show this Petitioner himself refused the need for

mental health treatment that has been offered to him, refused mental health housing, and declined any

offered psychiatric medications. See Jarjura Decl. sealed Exhibit A, attached thereto.

        The Petitioner has not produced sufficient facts to show any violation of the ADA. Petitioner,

prior to the pandemic, he had refused mental health treatment when offered to him and was educated

on how to request treatment should it be necessary in the future. Since the beginning of the pandemic

the Petitioner has not requested mental health treatment, does not take mental health medication nor

is there any allegation that either treatment or medication was requested and refused. There is no

allegation of any discriminatory treatment toward petitioner due to an alleged disability. There has

been no violation under the ADA.

        Further, the is absolutely no authority which stands for the proposition that release from prison

is the kind of relief that can be afforded as a remedy for an ADA violation. Petitioner here, is not like

the prisoner in Yeskey, supra, who was denied the ability to go to the intensive boot camp due to a

medical disability. Here, Petitioner’s counsel reached out to DOC and argued that the Petitioner had

some disabilities. When Petitioner was offered a transfer to the mental health unit and other related

services, he declined. Jarjura Decl. sealed Exhibit A. There is no factual basis for an ADA claim,

rather petitioner’s parole was revoked because he was a three time parole violator who had a prior


30
  The Declaration of Melinda Jarjura is attached as Exhibit 11. A detailed chart review summary is filed
under seal as Exhibit A, attached thereto.

                                                     22
criminal history of sexual assault, and violent sexual assault, repeatedly cut of his GPS, absconded,

and failed to positively engage in any treatment programs. His own attorneys admitted at the parole

revocation hearing that a six-month graduated sanction was reasonable, under the circumstances. See

Garibaldi Decl. and audio of revocation hearing.

       As the Petitioner cannot make a substantial showing of likelihood of success on the merits of

any of his claims, he has not satisfied the requirements for a TRO and his case should be dismissed.

4. The Petitioner Cannot Make A Showing Of Irreparable Harm As Any Alleged Harm Is
   Neither Serious Nor Irreparable


      “[I]nterim injunctive relief is an ‘extraordinary and drastic remedy which should not be

routinely granted.’ “ Buffalo Forge Co. v. Ampco–Pittsburgh Corp., 638 F.2d 568, 569 (2d Cir.1981)

(quoting Medical Society of New York v. Toia, 560 F.2d 535, 538 (2d Cir.1977)). In addition, a federal

court should grant injunctive relief against a state or municipal official “only in situations of most

compelling necessity.” Cerilli v. Rell, No. 3:08CV242(SRU), 2010 WL 1330998, at *1 (D. Conn. Mar.

31, 2010). “Although a showing that irreparable injury will be suffered before a decision on the merits

may be reached is insufficient by itself to require the granting of a preliminary injunction, it is

nevertheless the most significant condition that must be demonstrated.” Cerilli v. Rell, 2010 WL

1330998, at *2 (quoting Citibank, N.A. v. Citytrust, 756 F.2d 273, 275 (2d Cir.1985)).             “To

demonstrate irreparable harm, plaintiff must show an ‘injury that is neither remote nor speculative,

but actual and imminent and that cannot be remedied by an award of monetary damages.’” Id. (quoting

Forest City Daly Housing, Inc., 175 F.3d at 153).

       In the Second Circuit, a “showing of irreparable harm is the single most important prerequisite

for the issuance of a preliminary injunction.” Faiveley Transport Malmo AB v. Wabtec Corp., 559




                                                    23
F.3d 110, 118 (2d Cir. 2009) (internal quotation marks and citations omitted). That harm must be

“actual and imminent” rather than speculative. Id.

       Although Petitioner goes into great length to describe the grave nature of the current COVID-

19 pandemic, and he raises abstract and generalized medical observations and opinions, Petitioner

wholly ignores the actual facts of this case. See Jarjura declaration, and sealed Exhibit A, attached

thereto. The facts of this case reflect that Petitioner is not in any imminent risk, and to the contrary is

wholly asymptomatic. It is questionable whether Petitioner’s present condition even rises to the level

of a serious medical condition, as he has no fever, cough or any other symptoms related to novel

coronavirus infection, although he recently tested positive. According the CDC guidelines, he must be

quarantined to protect the health and safety of others. 31 The Respondents have never taken the position,

and do not now, that the pandemic is anything less than a significant medical crisis. Petitioner assumes

in his moving papers that he is at grave risk of exposure to COVID-19. But fear of the virus is not

sufficient. There are insufficient facts to show that the DOC is unable to properly manage the current

challenges posed by the virus.

       There are insufficient facts to suggest that the Petitioner will suffer irreparable harm. Although

Petitioner claims he has a condition which puts him at risk, arguably a mental health condition, such

a condition has never been confirmed by the CDC as a risk factor. He is only 26 years of age and

misses the age group identified by the CDC as high risk, over age 65, by being about 39 years too

young. Nowhere does the CDC list PTSD or ADHD, or any such mental health issue as a risk factor.



31
  https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html; the CDC recommends: “For individuals who had a confirmed positive
COVID-19 test but never showed symptoms: At least 7 days have passed since the date of the
individual’s first positive COVID-19 test and the individual has had no subsequent illness. Recently
that guideline by the CDC has been revised upward to 10 days. See Kennedy Deposition at 39-40.
The DOC protocol is even more protective of public health and requires 14 days symptom free. See
Kennedy Deposition at 91. Dr. Kennedy’s Deposition is Exhibit 9.
                                                    24
5. The Balance Of The Equities And Public Interest Weigh Strongly In Favor Of The
   Respondents

        “A balance of hardships tipping decidedly toward the party requesting a preliminary injunction

means that, as compared to the hardship suffered by other party if the preliminary injunction is granted,

the hardship suffered by the moving party if the preliminary injunction is denied will be so much

greater that it may be characterized as a ‘real hardship.’” Doe v. Zucker, No. 117CV1005GTSCFH,

2019 WL 111020, at *6 (N.D.N.Y. Jan. 4, 2019) (emphasis added) (quotation omitted). “‘A balance

of equities tipping in favor of the party requesting a preliminary injunction’ means a balance of the

hardships against the benefits.” Id. (citing Ligon v. City of New York, 925 F. Supp. 2d 478, 539

(S.D.N.Y. 2013) (characterizing the balancing “hardship imposed on one party” and “benefit to the

other” as a “balanc[ing] [of] the equities”); see also Jones v. Nat’l Conference of Bar Examiners, 801

F. Supp. 2d 270, 291 (D. Vt. 2011) (considering the harm to plaintiff and any “countervailing benefit”

to plaintiff in balancing the equities).

        “[A] preliminary injunction is ‘in the public interest’ if the preliminary injunction would not

‘cause harm to the public interest.’” Doe, 2019 WL 111020, at *7 (quoting SEC v. Citigroup Global

Mkts. Inc., 673 F.3d 158, 163 n.1 (2d Cir. 2012). “The ‘public interest’ is defined as ‘[t]he general

welfare of the public that warrants recognition and protection,’ and/or ‘[s]omething in which the public

as a whole has a stake[,] esp[ecially], an interest that justifies governmental regulation.’” Id. (quoting

Black’s Law Dictionary at 1350 (9th ed. 2009)).

        It is in the public interest that Petitioner continue to be monitored as Osborn CI in his

quarantine unit, where his temperature is taken daily, there is 24/7 nursing coverage, infectious disease

specialists, and an ability to provide appropriate monitoring and supervision such that Petitioner does

not either abscond from supervision, as he has done in the past, or otherwise relapse into illegal drug

use. The record is clear that Petitioner’s prior history in the community reveals an inability to comply

                                                   25
with conditions of supervision. It is highly questionable whether Petitioner would comply with social

distancing procedures once released from Osborn CI, and in order to protect the public’s health and

safety it would be irresponsible to release petitioner at this point in time until he has been medically

cleared, and it can be confirmed that he has recovered from his coronavirus infection. This is done in

accordance with CDC guidelines, as described.

   B. Petitioner Cannot Meet The Exceedingly Rare Standard For Bond As He Fails To
      Demonstrate It Is So Substantially Probable He Will Prevail He Can Declare Victory
      Now


       Notwithstanding the lack of an absolute right to bail, in exceedingly rare cases, the Second

Circuit has stated, “A district court has inherent power to enter an order affecting the custody of a

habeas corpus petitioner who is properly before it contesting the legality of his custody.” Ostrer v.

United States, 584 F.2d 594, 596 n. 1 (2d Cir.1978) (emphasis added). This case is not properly before

the District Court, but in the interest of comity and federalism, should rather be filed as a state court

habeas petition. See 28 U.S.C. §2254. The Second Circuit was careful to point out that it had

“consistently, emphasized that this power is a limited one, to be exercised in special cases only.” Mapp

v. Reno, 241 F.3d 221, 226 (2d Cir.2001). As the Circuit explained Ostrer, “a habeas petitioner should

be granted bail only in unusual cases, or when extraordinary or exceptional circumstances exist which

make the grant of bail necessary to make the habeas remedy effective.” Ostrer, 584 F.2d at 596 n. 1

(internal quotation marks and citation omitted); accord Mapp, 241 F.3d at 226; see also Grune v.

Coughlin, 913 F.2d 41, 44 (2d Cir.1990) (noting that “[t]he standard for bail pending habeas litigation

is a difficult one to meet: The petitioner must demonstrate that the habeas petition raise[s] substantial

claims and that extraordinary circumstances exist[ ] that make the grant of bail necessary to make the

habeas remedy effective”) (internal quotation marks omitted) (alterations in original).




                                                   26
         In Mapp, the Second Circuit discussed the history of how it arrived at the principle that federal

courts have "inherent power" to admit a habeas petitioner to bail. But the Court went on to note that

the availability of bail to a habeas petitioner is an oddity, quite rare, requiring a showing that is

"difficult to meet," and stating:

        Even as we have acknowledged the authority of the federal courts to grant bail to
        habeas petitioners, however, we have also, and consistently, emphasized that this
        power is a limited one, to be exercised in special cases only. As we noted in [an earlier
        case], a habeas petitioner should be granted bail only in unusual cases, or when
        extraordinary or exceptional circumstances exist which make the grant of bail
        necessary to make the habeas remedy effective.

Mapp at 226. This last clause is critical. The remedy that the petitioner is seeking by way of his

Petition is release on the basis that the potential dangers of COVID-19 infection violate his eighth

amendment rights and his rights under the ADA. 32            His prayer for relief in such a conditions of

confinement case, it seems logical to presume, differs from release, but rather must be narrowly

tailored to remedy the alleged constitutional                violation.     See 18 U.S.C. § 3626(a)(1).

The PLRA provides that “[t]he court shall not grant or approve any prospective relief unless the court

finds that such relief is narrowly drawn, extends no further than necessary to correct the violation of

the Federal right, and is the least intrusive means necessary to correct the violation of the Federal

right.” 18 U.S.C. § 3626(a)(1). Handberry v. Thompson, 446 F.3d 335, 346 (2d Cir. 2006). Arguably

If narrowly tailored petitioner would be seeking better or different medical treatment as a remedy, and

for a court to order that the respondents provide medical treatment, not release. It is Petitioner’s

burden, and it is an extremely difficult one to meet, where medical records, expert testimony, and


32
  Petitioner has made no allegations in his underlying operative Petition that he is being denied medical care.
As this Court may be aware, there are large numbers of state habeas petitions raising medical issues claiming
eighth amendment violations. See Faraday v. Comm'r of Correction, 288 Conn. 326, 328, 952 A.2d 764, 767
(2008); Sanchez v. Warden, 214 Conn. 23, 33 570 A.2d 673 (1990); Arey v. Warden, 187 Conn. 324, 445
A.2d 916 (1982); Hunnicutt v. Comm'r of Correction, 67 Conn. App. 65, 69, 787 A.2d 22, 25 (2001).
Petitioner makes no such claim and petitioner has failed to avail himself of his state court habeas remedy.

                                                      27
evidence on the respondent's efforts to provide satisfactory conditions and so forth would come into

play. 33 But none of these claims makes bail "necessary to make the habeas remedy effective" with

respect to the remedy sought in this Petition.

        Indeed, it cannot reasonably be argued, in light of the extraordinary efforts made by the DOC

to comply with CDC guidelines for the management of COVID-19 in detention and correctional

facilities, and the undisputed health care records that petitioner has been seen on 25 or more occasions

by professional licensed health care clinicians, that there is any basis in fact or law for an alleged

eighth amendment violation. Similarly, there is no basis in fact or law to claim that the ADA is violated

in this case or that an alleged ADA violation warrants to extraordinary relief of enlargement of custody

and release from confinement.

        There is no debate that the COVID-19 pandemic is the most significant health crisis this

country, indeed the world, has faced in recent times. The impact on the State of Connecticut is no less

significant. Everyone has been impacted by the COVID-19 pandemic and the inmate population is no

exception. However, to allege that the DOC has not taken the pandemic seriously and that the

Respondents have not diligently instituted protocols and procedures in order to combat the virus and

protect the health and safety of the inmates in their custody is a gross misunderstanding. See Kennedy

Declaration and Deposition.

        As of May 24, 2020, the total inmate population in DOC facilities stands at 10,495. That is a

substantial drop in population from March 1, 2020, where the inmate population a total of 12,409.

That is a reduction of 1,914 inmates (approximately 15.4%) in custody within a span of less than




33
  See Declaration of Melinda Jarjura, Exhibit 11, and her health record summary, Exhibit A attached thereto
under seal. See also Declaration of Dr. Byron Kennedy, Exhibit 9 and his deposition transcript, Exhibit 10,
which are also attached hereto in opposition to the Motion for a TRO.

                                                    28
three months. In addition to reducing the inmate population the DOC has implemented significant

measures to combat the pandemic.

       On March 23, 2020 the CDC provided guidance to correctional and detention facilities 34. In

an effort to conform to the guidelines the DOC took many steps to prevent or minimize infiltration of

the virus into their facilities. Social visits were cancelled, quarantine of new admits, limiting inmate

transfers, and cancelling volunteer and limiting contractor access were initiated early on. (Exhibit 8,

Kennedy Decl., at 3-4, ¶18.) All staff members have their temperatures checked prior to entry into

the facility. Id. If any staff member has a temperature greater than 100.4 or exhibits any COVID-19

related symptoms they are denied entry. Id. at 4, ¶19. Within the facilities other measures were taken

to prevent or further limit the spread of the virus. Soap and cleaning supplies are widely distributed,

common areas and frequently touched surfaces are cleaned and disinfected, and recreation was

modified to increase social distancing measures. Id. ¶20. Where feasible inmates have been provided

their meals in their cells to further increase social distancing. Id. Inmates have been provided

education on proper hygiene via posters and/or memos handed to them. Id. at 5, ¶26.

       Unfortunately, the COVID-19 virus did impact some facilities more than others and both staff

and inmates have been infected. As explained in Dr. Kennedy’s Deposition mass testing began at

Osborn CI, and approximately 600 inmates were tested with a positive rate less than 25%. Kennedy

Depo at 59-60. (Exhibit 9)

        In an effort of transparency, the DOC created a COVID-19 Tracker and placed it online 35.

The tracker is maintained constantly with data updated daily. According to the tracker as of May 24,

2020, with increased mass testing at both Osborn and Corrigan-Radgowski, there have been 789 total



34
   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
detention.html. See also, Declaration of Dr. Byron Kennedy (attached, Exhibit 8)
35
   https://portal.ct.gov/DOC/Common-Elements/Common-Elements/Health-Information-and-Advisories

                                                  29
inmates who have contracted COVID-19 with 507 of them being medically cleared and returned to

their original facility. 375 staff members have contracted COVID-19 with 334 being medically cleared

to return to work. The DOC implemented protocols for the quarantine of possible cases of infection

and the medical isolation of those testing positive or exhibiting symptoms. Id. at 4, ¶¶22-23. As of

April 7, 2020, the Northern Correctional Institution (“NCI”) was designated as the medical isolation

unit. Id. at 2, ¶10. NCI was chosen because, consistent with CDC Guidelines, it was the best match

for medical isolation as it has single cells with individual bathroom facilities, solid walls and doors,

and has separate airflow from other parts of the facility. Id. at 2-3, ¶12. If a staff member is exhibiting

symptoms during their shift, despite passing the initial protocols for entering a facility, they are

immediately isolated and sent home, a review of who they have come into contact with is conducted

and those individuals are monitored for symptoms. Id. at 5, ¶25. Any areas the employee came into

contact with are then cleaned and disinfected. Id.

       When an inmate, such as this petitioner, is placed in quarantine, he is subjected to close

monitoring making sure nursing staff are identifying symptoms. If a person is on quarantine or if a

person is already confirmed positive, DOC is able to monitor any worsening of their systems and that

means nursing staff are listening to their lungs or doing the pulse ox checks to determine of saturation

rates have gone down. See Kennedy Deposition at 90. There is no factual basis for an eighth

amendment violation because there obviously is not a scintilla of evidence to support the subjectively

culpable state of mind prong necessary to make out an eighth amendment violation.

       With regard to enlargement of custody or release on bail, petitioner cannot meet the

extraordinarily high standard of demonstrating success. The petitioner must show “a demonstrated

likelihood that the petition will prevail, based upon claims of a substantial nature upon which the

petitioner has a high probability of success ... so that victory for petitioner can be predicted with



                                                    30
confidence.” United States v. Whitman, 153 F. Supp. 3d 658, 660 (S.D.N.Y. 2015) (quoting United

States v. Yarmoluk, No. 96-cr-863 (JSR), 1997 WL 642564, at *1 (S.D.N.Y. Oct. 17, 1997))(other

citations omitted).

     On May 20, 2020, a state court habeas judge, the Hon. Tejas Bhatt, relying on Mapp, supra, and

his prior decision in Robert Day v. Commissioner, concluded that the state habeas court had the

inherent authority to release a state habeas petitioner on bond. pending disposition of a state court

habeas matter. Griffin v Commissioner of Correction, TSR-CV-17- 4009012-S, Judicial District of

Tolland at Rockville (Conn. Super Ct. May 20, 2020). 36 In Griffin, attached, at 16, the state habeas

court noted that DOC “has established protocols to prevent and minimize the spread of COVID-

19,including providing PPE to incarcerated individuals and staff. These actions by DOC do not

establish deliberate indifference and thus, there is no substantial likelihood of success at this time.”

Thus, that motion for bond, like the instant motion here, should be denied.

     In Money v. Pritzker, No. 20-CV-2093, 2020 WL 1820660, at *18 (N.D. Ill. Apr. 10, 2020), the

District Court, denied preliminary injunctive relief, where the state officials, like the Respondents in

this case, had undertaken a lengthy list of actions in response to COVID-19 and had implemented

numerous measures consistent with CDC guidelines. In words very fitting for this case, the District

Court h in Pritzker stated bluntly, “plaintiff’s have no chance of success.” The same applies here. The

Pritzker court noted, as follows:

        “Deliberate indifference, as the Seventh Circuit has explained, imposes a ‘high hurdle,’ for it

requires a showing ‘approaching total unconcern for the prisoner's welfare.’ Rosario v. Brawn, 670

F.3d 816, 821 (7th Cir. 2012) (internal quotations and citation omitted). Neither ‘negligence [n]or even




 A copy of Judge Bhatt’s Memorandum of Decision in Griffin is attached to the Response to the
36

Order to Show Cause as Exhibit 5, and a copy of his decision in Robert Day, is Exhibit 6. .
                                                  31
gross negligence is enough; the conduct must be reckless in the criminal sense.’ Lee v. Young, 533

F.3d 505, 509 (7th Cir. 2008). And, given the constantly shifting parameters and guidance regarding

how to combat a previously little known virus, it is worth pointing out that ‘the mere failure * * * to

choose the best course of action does not amount to a constitutional violation.’ Peate v. McCann, 294

F.3d 879, 882 (7th Cir. 2002). Under this standard, Plaintiffs have no chance of success. Defendants

have come forward with a lengthy list of the actions they have taken to protect IDOC inmates.” Money

v. Pritzker, No. 20-CV-2093, 2020 WL 1820660, at *18 (N.D. Ill. Apr. 10, 2020). The same applies

here. As this Petitioner has no chance of success on the merits, he cannot prevail on his motion for a

TRO to be enlarged from custody.

                                             CONCLUSION


   For all the foregoing reasons, and for the reasons set forth in the respondent’s opposition papers,

declarations and deposition of Dr. Kennedy, the Motion for Temporary Restraining Order for the

Enlargement of the petitioner should be denied.

                                             RESPONDENTS
                                             ROLLIN COOK, et al,

                                             WILLIAM TONG
                                             ATTORNEY GENERAL


                                         BY: /s/ Lisamaria T. Proscino
                                           Lisamaria T. Proscino
                                           Assistant Attorney General
                                           110 Sherman Street
                                           Hartford, CT 06105
                                           Federal Bar #ct30588
                                           Tel: (860) 808-5450
                                           Fax: (860) 808-5591
                                           E-Mail: Lisamaria.Proscino@ct.gov




                                                  32
                                               BY:_/s/ Steven R. Strom_____
                                               Steven R. Strom
                                               Assistant Attorney General
                                               110 Sherman Street
                                               Hartford, CT 06105
                                               Federal Bar #ct01211
                                               Tel.: (860) 808-5450
                                               Fax: (860) 808-5591
                                               E-Mail: steven.strom@ct.gov




                                          CERTIFICATION

       I hereby certify that on May 26, 2020 a copy of the foregoing was filed electronically. Notice

of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                               /s/ Steven R. Strom_____
                                               Steven R. Strom
                                               Assistant Attorney General




                                                   33
